Order unanimously affirmed, with costs. Memorandum: The conclusion reached by the trial court that respondent is the father of the child born out of wedlock to petitioner on January 26, 1978 finds ample support in the record. While the trial court does not sufficiently state the ultimate facts in support of its conclusion (CPLR 4213, subd [b]), the record reveals the existence of such facts and we make the following findings which the Trial Judge (now deceased) should have made (Fischer v Fischer, 45 AD2d 917). The parties engaged in sexual intercourse over a period of time which included April, 1977. Specifically, the parties had sexual relations at a motel in Skaneateles, New York, on April 13, 1977. These sexual activities resulted in petitioner’s pregnancy. *727Petitioner neither dated nor had sexual intercourse with any other male during the time critical to conception. Motel records contradicted respondent’s testimony in which he admitted sexual intercourse with the petitioner only during the summer and fall of 1977. The determination of paternity rested on a resolution of credibility and the decision of the Family Court was supported by clear and convincing evidence (Stenzel v D’Agostino, 50 AD2d 1066). (Appeal from order of Cayuga Family Court — paternity.) Present — Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.